Exhibit 10.5

 

Date of Grant:  [·]

 

BUCKEYE PARTNERS, L.P.

LONG-TERM INCENTIVE PLAN

 

PERFORMANCE UNIT GRANT AGREEMENT

 

THIS PERFORMANCE UNIT GRANT AGREEMENT (this “Agreement”), dated as of [·], is
delivered by Buckeye GP LLC, a Delaware limited liability company (the
“Company”), to [·] (the “Participant”).

 

RECITALS

 

A.                                    The Buckeye Partners, L.P. 2013 Long-Term
Incentive Plan (the “Plan”), provides for the grant of performance units, which
are phantom (notional) rights that represent the right to receive one or more
limited partnership units (a “Unit”), of Buckeye Partners, L.P., a Delaware
limited partnership (the “Partnership”), as determined by the Committee (as
defined in the Plan).  The Plan also permits the granting of rights to receive
an amount in cash equal to, and at the same time as, the cash distributions made
by the Partnership with respect to a Unit during the period such performance
unit is outstanding (“DERs”).  Employees, non-employee directors, consultants
and advisors of the Company, the Partnership and the Partnership’s Affiliates
(as defined in the Plan) are eligible to participate in the Plan.  Each of the
Company, the Partnership and the Partnership’s Affiliates, as applicable, is
referred to herein as the “Employer.”

 

B.                                    The Committee has decided to make a
performance unit grant, with DERs, subject to the terms and conditions set forth
in this Agreement and the Plan, as an inducement for the Participant to promote
the best interests of the Partnership.  The Participant may receive a copy of
the Plan by contacting [·] at [·] or [·].

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      Grant of Performance Units.  Subject to
the terms and conditions set forth in this Agreement and the Plan, the Company
hereby confirms the grant to the Participant of [·] Performance Units (the
“Performance Units”) as of the Date of Grant set forth at the top of the cover
page to this Agreement (the “Date of Grant”).  The Performance Units will become
vested in accordance with Paragraph 3 below and will be distributed in
accordance with Paragraph 4 below.  Except as otherwise provided below, prior to
the date the Performance Units are distributed as Units in accordance with
Paragraph 4 below, the Participant will not be deemed to have any voting rights
or cash distribution rights with respect to any Units subject to this grant. 
For purposes of this Agreement, each Performance Unit shall be equivalent to one
Unit.

 

2.                                      Performance Unit Account.  The Company
shall establish and maintain a Performance Unit account, as a bookkeeping
account on its records (the “Performance Unit Account”), for the Participant and
shall record in such Performance Unit Account the number

 

--------------------------------------------------------------------------------


 

of Performance Units granted to the Participant pursuant to this Agreement.  The
Participant shall not have any interest in any fund or specific assets of the
Employer by reason of this grant or the Performance Unit Account established for
the Participant.

 

3.                                      Vesting.

 

(a)                                 Except as otherwise provided in
subparagraphs (b), (c), (d) and (e) below, the Participant will become vested in
the Performance Units awarded pursuant to this Agreement based on the
achievement of performance goals over a three-year Performance Period (as
defined in the Plan) as set forth on the attached Exhibit A (the “Restriction
Period”), provided the Participant does not incur a termination of employment or
service with the Employer prior to the end of the Restriction Period.  The
amount payable with respect to the Participant’s Performance Units shall be
determined by multiplying each Performance Unit granted by a payout performance
multiplier of between zero percent and two hundred percent (0%-200%), which
shall be determined based upon actual performance compared to the performance
goals as described on Exhibit A.

 

(b)                                 Except as otherwise provided in this
Agreement, if the Participant terminates employment or service with the Employer
prior to the end of the Restriction Period, the Performance Units credited to
the Participant’s Performance Unit Account that have not vested as of the date
of termination shall terminate and the corresponding Units shall be forfeited;
provided, however, that if the Participant terminates employment or service with
the Employer on account of death or Disability (as defined in the Plan), all of
the Participant’s unvested Performance Units shall vest and be paid immediately
based on a payout performance multiplier of one hundred percent (100%).

 

(c)                                  If the Participant terminates employment or
service with the Employer on account of Retirement (as defined in the Plan) or a
termination by the Employer without Cause (as defined in the Plan) with less
than six months left prior to the end of the Restriction Period, the Performance
Units credited to the Participant’s Performance Unit Account that have not
vested will vest on a pro-rated basis, based on the actual performance results
for the Restriction Period, pro-rated for the period the Participant was
employed by the Employer; provided, however, that if the Participant terminates
employment or service with the Employer on account of Retirement or a
termination by the Employer without Cause with six months or more left prior to
the end of the Restriction Period, the Performance Units credited to the
Participant’s Performance Unit Account that have not vested will vest on a
pro-rated basis, based on a payout multiplier of 100%.  Notwithstanding the
foregoing, the Committee may provide for complete or partial exceptions to these
requirements as it deems appropriate in the case of a Participant who terminates
employment or service to the Employer on account of Retirement.

 

(d)                                 If a Change in Control (as defined in the
Plan) occurs after the Date of Grant of the Performance Units subject to this
Agreement and while the Participant is employed by, or providing service to the
Employer, but prior to the end of the Restriction Period, and the Participant
terminates employment or service on account of (i)  a termination by the
Employer without Cause, or (ii) a  resignation for Good Reason (as defined in
the Plan), during the Change

 

2

--------------------------------------------------------------------------------


 

of Control Period (as defined in the Plan), the portion of such Performance
Units credited to the Participant’s Performance Unit Account that have not
vested shall vest and be paid based on a payout performance multiplier of one
hundred percent (100%) within the thirty (30) day period following the
termination of employment or service to the Employer.

 

(e)                                  Notwithstanding any other provisions set
forth in this Agreement or in the Plan, if the Participant ceases to be employed
by, or provide service to, the Employer on account of a termination by the
Employer for Cause, any Performance Units credited to the Participant’s
Performance Unit Account that have not vested as of such date shall immediately
terminate and become null and void.

 

4.                                      Distribution.  All of the Performance
Units credited to the Participant’s Performance Unit Account that vest pursuant
to Paragraph 3 above shall become converted to Units to be issued under the Plan
and shall be distributed as soon as practicable following the date the
Performance Units vest or as set forth in this Agreement.

 

5.                                      DERs.  A DER shall be paid at the same
time and under the same conditions as the underlying Performance Units are
paid.  No payments of DERs will be made prior to the end of the Restriction
Period or if the Participant ceases to be employed by, or provide service to,
the Employer prior to the end of the Restriction Period for any reason other
than Retirement, death, Disability or involuntary termination by the Employer
without Cause.  The DERs will be paid to the Participant in cash or Units as
determined by the Committee in its sole discretion as soon as practicable
following the Restriction Period.

 

6.                                      Acknowledgment by Participant.  By
executing this grant, the Participant hereby acknowledges that with respect to
any right to a distribution and DERs pursuant to this Agreement, the Participant
is and shall be an unsecured creditor of the Partnership without any preference
as against other unsecured general creditors of the Partnership, and the
Participant hereby covenants for himself or herself, and anyone at any time
claiming through or under the Participant, not to claim any such preference, and
hereby disclaims and waives any such preference that may at any time be at
issue, to the fullest extent permitted by applicable law.  The Participant also
hereby agrees to be bound by the terms and conditions of the Plan and this
Agreement.  The Participant further agrees to be bound by the determinations and
decisions of the Committee with respect to this Agreement and the Plan and the
Participant’s rights to benefits under this Agreement and the Plan, and agrees
that all such determinations and decisions of the Committee shall be binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the
Participant.

 

7.                                      Restrictions on Issuance or Transfer of
Units.  The obligation of the Company to deliver Units upon distribution of the
Performance Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Units upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
the Units, the Units may not be issued in whole or in part unless such listing,
registration, qualification, consent or

 

3

--------------------------------------------------------------------------------


 

approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.  In the event an exemption from registration under
the Securities Act of 1933 (the “Securities Act”) is available, the Participant,
if requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.  No sale or disposition of
Units acquired pursuant to this grant by the Participant shall be made in the
absence of an effective registration statement under the Securities Act with
respect to such Units unless an opinion of counsel satisfactory to the Company
that such sale or disposition will not constitute a violation of the Securities
Act or any other applicable securities laws is first obtained.

 

8.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  In the event of any contradiction, distinction or difference between this
Agreement and the terms of the Plan, the terms of the Plan will control.  This
grant is subject to the interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes,
(ii) the registration, qualification or listing of Units, (iii) changes in
capitalization of the Partnership, and (iv) other requirements of applicable
law.  The Committee shall have the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.  By receiving this grant, the
Participant hereby agrees to be bound by the terms and conditions of the Plan
and this Agreement.  The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.

 

9.                                      Assignment and Transfers.  No
Performance Units or DERs awarded to the Participant under this Agreement may be
transferred, assigned, pledged or encumbered by the Participant, except (i) by
will or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order. Except as set forth above, any attempt to transfer, assign,
pledge or encumber the Performance Units or DERs by the Participant shall be
null, void and without effect.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of Company.

 

10.                               Taxes/Withholding.  The vesting of Performance
Units, as well as any amounts received upon distribution of Performance Units
pursuant to Paragraph 4 above, and the payment of cash or Units for any DERs, is
treated as taxable income to the Participant, subject to withholding, and the
Participant shall be solely responsible for all tax consequences that result
from the vesting and distribution of the Performance Units, as well as any
subsequent sale of Units and the payment of cash with respect to DERs.  The
Employer is authorized to withhold from any payment due or transfer made under
this grant or from any compensation or other amount owing to the Participant,
the amount (in cash or Units that

 

4

--------------------------------------------------------------------------------


 

would otherwise be issued pursuant to this grant as determined by the Committee)
of any applicable withholding taxes that are due in respect of this grant, the
lapse of restrictions thereon, or any payment or transfer under this grant and
to take such other action as may be necessary in the opinion of the Employer to
satisfy its withholding obligations for the payment of such taxes.  If Units are
withheld, the Units withheld may not exceed the minimum applicable tax
withholding amount.

 

11.                               No Rights as Unitholder.  The Participant
shall not have any rights as a Unitholder of the Partnership, including the
right to any cash distributions (except as provided in Paragraph 5), or the
right to vote, with respect to any Performance Units.

 

12.                               Employment Not Affected.  This grant of
Performance Units and DERs shall not confer upon the Participant any right to be
retained by, or in the employ or service of, the Employer and shall not
interfere in any way with the right of the Employer to terminate the
Participant’s employment or service at any time.  The right of the Employer to
terminate at will the Participant’s employment or service at any time for any
reason is specifically reserved.

 

13.                               Effect on Other Benefits.  The value of Units
and DERs distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Employer.  Neither shall such value be considered part of the Participant’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.

 

14.                               Amendments.  The Company may waive any
conditions or rights under and amend any terms of this Agreement, provided that
no change shall materially reduce the benefit to the Participant without the
consent of the Participant, except as necessary to comply with the requirements
of Paragraph 17 below.

 

15.                               Governing Law.  The validity, construction,
interpretation and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflict of laws provisions thereof, and applicable federal law.

 

16.                               Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Company in care of the General
Counsel at the principal office of the Company, and any notice to the
Participant shall be addressed to such Participant at the current address shown
in the records of the Employer, or to such other address as the Participant may
designate to the Employer in writing.  Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.

 

17.                               Section 409A of the Internal Revenue Code. 
This Agreement is intended to comply with an exemption to section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.  To the extent that any provision of

 

5

--------------------------------------------------------------------------------


 

this Agreement or the Plan would cause a conflict with the requirements of
section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law.  This Agreement may be amended without the
consent of the Participant in any respect deemed by the Committee to be
necessary in order to preserve compliance with section 409A of the Code.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

 

 

BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:    

 

 

 

Buckeye Partners, L.P.

 

By: Buckeye GP LLC, as its general partner

 

 

 

By:

 

 

 

[·]

 

 

 

 

 

Date: [·]

 

I hereby accept the Performance Units and DERs described in this Agreement, and
I agree to be bound by the terms of the Plan and this Agreement.  I hereby
further agree that all of the decisions and interpretations of the Committee
with respect to this Agreement and the Plan shall be final and binding.

 

 

 

Participant:

 

 

 

[·]

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Goals for All Performance Units

 

8

--------------------------------------------------------------------------------